DETAILED ACTION
Status of Claims
Applicant has elected Group I – claims 1-5 and 8-12, without traverse, in response to a restriction requirement filed 15 December 2021.  Examiner acknowledges Applicant ‘s request to rejoin the non-elected claims 6, 7, 13 and 14 during examination and that the Applicant is not prejudiced against filing one or more divisional applications that cover the non-elected claims  Accordingly, claims 1-14, filed on 20 May 2020, are pending wherein claims 6, 7, 13 and 14 are withdrawn from consideration.  Objections and rejection are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application, filed 20 May 2020, is a continuation of PCT/CN 2018/116516, filed 20 November 2018, which claims foreign priority to Chinese Patent Application 201711160437.1, filed on 20 November 2017.
Claim Interpretation
Regarding claims 1 and 8, the clauses such as “for a cryptocurrency mining pool system” and “according to a workload performed” are merely statements of intended use which do not affect the method in the independent claim”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and 
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claim 1 is objected to because in the limitation:
settling with a mining node that acquired a first virtual currency according to a workload performed by the mining node and an income type of the mining node;
it is not clear if the Applicant means to claim “acquiring a first currency”.  It is also not clear what “a workload performed by the mining node and an income type of the mining node” means to convey.  It also appears to be part of the preamble. See related §112(b) rejections.
Claim 12 is objected to because it is believed it should be dependent on claim 11, not claim 8.  This would make claim 12 an apparatus parallel to the method of claim 5.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation:
settling with a mining node that acquired a first virtual currency according to a workload performed by the mining node and an income type of the mining node;
is vague and indefinite in that it is not clear what “an income type of the mining node” means to convey.  As per [0044] of US Pub. No. 20200286048 A1 the Applicant’s specification, a mining node is a computing device operated by a user.  Income type seems to be related to a type of virtual currency.  However, a first virtual currency, a second virtual currency and a settlement currency type are claimed as other items.  
Regarding claim 1, the limitation:
according to a settlement currency type, transacting with an exchange institution to exchange an amount in the first virtual currency into an amount in a second virtual currency, the second virtual currency being the settlement currency type;
is vague and indefinite in that it is not clear what the difference is between the second virtual currency and the settlement currency type.  Perhaps the Applicant means to claim something similar to:
A virtual currency settlement method comprising:
receiving, by a mining node, an amount of a first virtual currency from an exchange institution;
converting the amount of the first virtual currency into an amount in a second virtual currency; and
transferring the amount of the second virtual currency into an account.

Regarding claim 4, the limitation:
detecting the mining node accessing the cryptocurrency mining pool system;
is vague and indefinite in that it is not clear what “detecting” means to convey in as much as the mining node is performing the method.  Perhaps the Applicant means to claim:
receiving, by the mining node, a first currency;
However, it this is already performed by the independent claim.
Claim 8 is vague and indefinite because it is not clear if the Applicant is claiming an apparatus, a system or a method.
If the Applicant wish to claim an apparatus, in view of the interpretation of method claim 1, the Applicant should claim something similar to:
A virtual currency settlement apparatus comprising:
a memory storing one or more computer programs; and
a processor coupled to the memory, the apparatus configured to perform the method of:
receiving an amount of a first virtual currency from an exchange institution;
converting the amount of the first virtual currency into an amount in a second virtual currency; and
transferring the amount of the second virtual currency into an account.
Correction is required.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance as much as practically possible.
Claims 2-5 and 9-12 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-5 are directed to a method for settling a transaction which is a judicial exception of a method of organizing activity.
Claim 1, as per §112(b) interpretation, presents, in part, a method of:
receiving an amount of a first currency from an exchange institution;
converting the amount of the first virtual currency into an amount in a second currency; and
transferring the amount of the second currency into an account.
which is a series of steps which describes the judicial exception of the method of organizing activity.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
receiving “data” by a mining node,  and
virtual currencies.
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the system claim 8-12 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself
Dependent claims 2-5 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2 and 3 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
In claim 4
detecting the mining node accessing the cryptocurrency mining pool system;
acquiring a node identifier associated with the mining node;, the features:
add technology to the abstract idea of the independent claim.  However, these steps are recited at a high level of generality and, as such do not indicate an improvement to the functioning of the computer or any other technology.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 8-12 otherwise styled as a system, would be subject to the same analysis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goloshchuk (US Pub. No. 20170221053 A1).
Regarding claim 1, Goloshchuk teaches a computer-implemented service for converting digital assets into a transaction currency for use by a payment device in a transaction system [0005].  He teaches:
A method for a cryptocurrency mining pool system - [0005] “transaction system”, comprising:
settling with a mining node that acquired a first virtual currency according to a workload performed by the mining node and an income type of the mining node – [0028] “settlement of payments”;
according to a settlement currency type, transacting with an exchange institution to exchange an amount in the first virtual currency into an amount in a second virtual currency – [0029],


the second virtual currency being the settlement currency type – [0038] “flat currency payment”; and
transferring the amount of the second virtual currency to an account – [0005],  [0006], [0032] and [0041].
Regarding claim 2 and 9, Goloshchuk teaches:
sending a transaction request to the exchange institution, the exchange institution identifying a transaction partner according to the transaction request, the transaction request including at least the settlement currency type and the amount of the first virtual currency  - [0006] and [0028];
receiving a transaction confirmation command from the exchange institution; - [0034] 
transferring the amount of the first virtual currency to the exchange institution, the exchange institution transferring the amount of the first virtual currency to the transaction partner – [0031], [0038] and [0045]; and
receiving the amount of the second virtual currency from the exchange institution – [0038] and [0039].
Regarding claims 4 and 11, Goloshchuk teaches 
detecting the mining node accessing the cryptocurrency mining pool system – [0031] and [0032];
acquiring a node identifier associated with the mining node – [0032];
acquiring one or more settlement currency types – [0032]; and
storing the node identifier and the one or more settlement currency types in a storage device – [0028] and [0032].
Claim 8 is a system parallel to the method of claim 1 and, is accordingly, rejected for the same reasons.  Further, Goloshchuk teaches
a memory storing one or more computer programs – [0030]; and
a processor coupled to the memory and configured to perform the virtual currency settlement method for a cryptocurrency mining pool system - [0030], [0031] and [0032].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goloshchuk in view of Yang et al (US Pub. No. 20160203477 A1).
Regarding claims 3 and 10, Goloshchuk does not explicitly disclose, after transferring the amount of the second virtual currency to the account,
determining an exchange rate between the first virtual currency and the second virtual currency; and
sending the exchange rate to the mining node to present the exchange rate on a user interface.
However, Yang teaches a computer system that facilitates electronic transactions of value by utilizing a dynamic cryptocurrency conversion mechanism [0013]. The computer system advantageously simulates a fiat currency bank system utilizing cryptocurrency block chain as the underlying backend system [0013].  The computer system can generate and maintain the wallet interface for users to withdraw cryptocurrency from the wallet account, deposit value (e.g., as fiat currency or cryptocurrency) into the wallet account, and spend the credit of the wallet account [0018]. The amount available from the wallet account is locked at a value measured in the determined fiat currency type. This enables the fiat value of a wallet account to remain constant, even as the exchange rate between the fiat currency type and the cryptocurrency type changes. The cryptocurrency balance is dynamically calculated based on the exchange rate (e.g., in real-time) [Id.]  Whenever a withdraw operation or a spending operation (e.g., cross-border remittance/transfer) is initiated by a user associated with 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Goloshchuk’s disclosure to include determining an exchange rate between the fiat currency type and the cryptocurrency type in real time as taught by Yang because it shields users from the exchange rate volatility between cryptocurrency and fiat currency - Yang [0013].
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goloshchuk in view of Ko (US Pub. No. 20160239813 A1).
Regarding claims 5 and 12, Goloshchuk does not explicitly disclose:
in response to two or more settlement currency types being acquired, determining a priority rank of the two or more settlement currency types; and
identifying a settlement currency type according to the priority rank of the two or more settlement currency types.
However, Ko teaches a method (and system) for processing a monetary transaction including registration, at a server, of a first virtual currency instrument that corresponds to a first account and one or more other virtual currency instruments that corresponds to one or more other accounts [Abstract]. He teaches processing one or more redemption requests for one or more monetary transactions [0025].  He teaches determining a sequence of one or more registered other virtual currency instruments may be based on a priority order [0056].  The priority order of the registered one or more of the other virtual currency instruments, defined by a user, may be based on a set of user preferences provided by the user, at the time of the registration of the one or more other virtual currency instruments. 
.Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Goloshchuk’s disclosure to include Ko so that a consumer can control monetary transactions for financial accounts from different financial institutions in a uniform and hassle-free manner, so that the consumer’s purchase is not limited based on a type and balance amount of a specific virtual currency instrument – Ko [0004].
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Nakamura:  “DATA STRUCTURE, TRANSMISSION DEVICE, RECEIVING DEVICE, SETTLEMENT DEVICE, METHOD, AND COMPUTER PROGRAM”, (US Pub. No. 20200226589 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692